 

Exhibit 10.31

 

 

STOCK AWARD deferral election agreement UNDER
THE MCCLATCHY COMPANY 2012 OMNIBUS INCENTIVE PLAN

Calendar Year 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

    

 

 

 

 

/

 

/

 

 

 

-

 

-

 

Print Full Name

 

 

Date of Birth

 

Social  Security  Number

 

 

 

 

 

 

Residence Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please complete and return the form to:

 

 

 

Lori Albright, Legal Department

 

 

 

 

The McClatchy Company

 

 

 

 

2100 Q Street

 

 

 

 

Sacramento, CA 95816-6899

 

 

STOCK AWARD DEFERRAL ELECTION

 

In accordance with the terms of The McClatchy Company 2012 Omnibus Incentive
Plan and the Director Deferral Program thereunder (together, the “Plan”), I
hereby make the following election with respect to any shares of Stock granted
to me under the Plan as Unrestricted Stock (such award, the “2016 Stock Award”)
by virtue of my 2016 Service as a nonemployee member of the Board of Directors
of The McClatchy Company (the “Company”) 

 

¨



I elect to defer 100% of my 2016 Stock Award.  In accordance with the terms of
the Plan and this Stock Award Deferral Election Agreement, my 2016 Stock Award
shall be distributed (1) as soon as practicable following my “separation from
service” (within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended) from the Company, but in no event later than March 15 of the
year immediately following my separation from service and (2) in the form of a
single lump sum distribution of Stock.        

 

 

Certain capitalized terms used herein are defined in the Plan and have the
meaning set forth in the Plan.

 

ACKNOWLEDGEMENT & SIGNATURE

 

I also acknowledge and agree to the following:

 

Ø



I understand that this Stock Award Deferral Election Agreement must be executed
and delivered to the Company by December 31, 2015 for any deferral election to
be valid.

 

Ø



I understand that, if timely executed and delivered to the Company, this Stock
Award Deferral Election Agreement will be given effect on December 31, 2015 and
will be irrevocable on or after such date.

 

Accepted and Agreed:

 

 

 

 

 

    

 

 

 

 

Signature

 

Date

 

 

 

Company Use: 

Date of receipt: _________________,
20___                                                                                    Initials:  ________________

 

 





--------------------------------------------------------------------------------

 

 

 

Beneficiary Designation FORM UNDER
THE MCCLATCHY COMPANY 2012 OMNIBUS INCENTIVE PLAN
Calendar Year 2016 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

    

 

 

 

 

/

 

/

 

 

 

-

 

-

 

Print Full Name

 

 

Date of Birth

 

Social  Security  Number

 

If my “separation from service” (within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended) from The McClatchy Company (the
“Company”) is on account of my death, then the distribution of Stock with
respect to my deferral of all shares of Stock granted to me under The McClatchy
Company 2012 Omnibus Incentive Plan and the Director Deferral Program thereunder
(together, the “Plan”) as Unrestricted Stock (such award, the “2016 Stock
Award”) by virtue of my 2016 Service as a nonemployee member of the Company’s
Board of Directors will be paid to my designated beneficiary(ies) at the time of
my death according to this beneficiary designation.  (Certain capitalized terms
used herein are defined in the Plan and have the meaning set forth in the
Plan.)  Payment is to be made as follows  [please choose only one]:

 

q



To my surviving spouse.

q



To all of my children who survive me in equal shares. [Please provide names and
addresses below.] The term “children” means natural or legally adopted children
but excludes stepchildren (if not adopted).

q



To my estate.

q



Other [please enter a description, and provide names and addresses, if
necessary]:

______________________________________________________

______________________________________________________

 

In the event no designated beneficiary survives me, any remaining payments shall
be made to my estate. 

 

The names and addresses of my beneficiaries are as follows [please use a
separate sheet if necessary]:

 

 

 

 

1.   Name:

 

 

Relationship:

 

      Address:

 

 SSN:

 

 

 

 

2.   Name:

 

 

Relationship:

 

      Address:

 

 SSN:

 

 

 

 

3.   Name:

 

 

Relationship:

 

      Address:

 

 SSN:

 

 

 

 

4.   Name:

 

 

Relationship:

 

      Address:

 

 SSN:

 

 

 

 

 

This beneficiary designation is to take effect on the date when it is received
by:

Lori Albright, Legal Department

The McClatchy Company

2100 Q Street

Sacramento, CA 95816-6899

 

This beneficiary designation supersedes any prior designations that I may have
made concerning the above-referenced 2016 Stock Award.

 

 

    

 

 

 

 

Signature

 

Date

 

 

Company Use: 

Date of receipt: __________________,
20__                                                                                   
Initials:  ________________

 

 

--------------------------------------------------------------------------------